Case 2:18-cv-00625-TJC-MRM Document 30 Filed 02/21/20 Page 1 of 2 PageID 196



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 LINDA BURNS, on behalf of herself and all
 similarly situated individuals,
                                                       Case No. 2:18-cv-625-Ftm-32MRM
       Plaintiff,

 v.

 MLK Express Services, LLC,

       Defendants.

   PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO INTERVENE BY
INTERESTED PARTY GREGORY GIBBS FOR LIMITED PURPOSE OF OBJECTING
               TO REPORT AND RECOMMENDATION [D.E.27]

       COMES NOW Plaintiff Linda Burns, on behalf of herself and all similarly situated

individuals, by and through counsel, and for her Response in Opposition to Motion to Intervene

By Interested Party Gregory Gibbs for Limited Purpose of Objecting to Report and

Recommendation (“Gibbs Motion to Intervene”) [D.E. 27], states as follows:

       Plaintiff opposes the Gibbs Motion to Intervene for substantially the same reasons as those

explained in Defendant MLK Express Services, LLC’s Response in Opposition to the Gibbs

Motion to Intervene and hereby adopts and incorporates Defendant’s Response, except to the

extent Defendant’s Motion expresses a position on the merits of Plaintiff’s claims.

               Respectfully Submitted this 21st day of February 2020.

                                             /s/ Laura E. Reasons ________
                                             Laura E. Reasons
                                             DICELLO LEVITT GUTZLER LLC
                                             Ten N Dearborn Street, 11th Floor
                                             Chicago, IL 60602

                                             Neil L. Henrichsen
                                             HENRICHSEN SIEGEL, PLLC
                                             301 W Bay Street, 14th Floor
Case 2:18-cv-00625-TJC-MRM Document 30 Filed 02/21/20 Page 2 of 2 PageID 197



                                             Jacksonville, FL 3220

                                             Kenneth P. Abbarno
                                             Mark M. Abramowitz
                                             DICELLO LEVITT GUTZLER LLC
                                             7556 Mentor Ave
                                             Mentor, OH 44060

                                             Counsel for Plaintiff and the Putative Collective
                                             Action Members


                                   CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2020, the foregoing document was electronically

filed with the Clerk of Court using the CM/ECF system, which will send a notice of electronic

filing to all counsel of record.

                                             /s/ Laura E. Reasons ________
                                             Laura E. Reasons
